Case: 16-10875   Date Filed: 07/11/2017   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10875
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:96-cr-14040-KLR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOHNNY JOHNSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 11, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-10875     Date Filed: 07/11/2017    Page: 2 of 8


      Johnny L. Johnson appeals the revocation of his supervised release and the

district court’s imposition of a 51-month sentence. On appeal, Johnson argues that

the district court erred by failing to compel the government to reveal and produce a

confidential informant for examination. Johnson further argues that his sentence

was procedurally unreasonable because the district court miscalculated his

guideline range by determining the class of his original offense based on the law at

the time of his original sentencing rather than at the time of the revocation of his

supervised release. Johnson also argues that his sentence was substantively

unreasonable because the district court failed to account for the changes in the law

over time since his original sentencing.

                                           I.

      We review a district court’s ruling that the government need not disclose the

identity of a confidential informant for abuse of discretion. United States v.

Flores, 572 F.3d 1254, 1265 (11th Cir. 2009).

      The government’s privilege to withhold the identity of a confidential

informant is limited. Id. Where the disclosure of an informer’s identity, or of the

contents of his communication, is relevant and helpful to the defense of an

accused, or is essential to a fair determination of a cause, the privilege must give

way. Id. We have held that this inquiry principally involves consideration of three

factors: (1) the extent of the informant’s participation in the criminal activity;


                                           2
              Case: 16-10875     Date Filed: 07/11/2017   Page: 3 of 8


(2) the directness of the relationship between the defendant’s asserted defense and

the probable testimony of the informant; and (3) the government’s interest in

nondisclosure. Id. The government’s interest may be proven by showing that

disclosure might endanger the informant or other investigations. Id. The burden is

on the appellant to show that the informant’s testimony would significantly aid in

establishing an asserted defense. United States v. Gutierrez, 931 F.2d 1482, 1491

(11th Cir. 1991). Mere conjecture about the possible relevance of the testimony is

insufficient to compel disclosure. Id.

      In Roviaro, the Supreme Court explained that “once the identity of an

informer has been disclosed to those who would have cause to resent the

communication, the privilege is no longer applicable.” Roviaro v. United States,

353 U.S. 53, 60 (1957). We clarified that the statement must not be read out of

context, and that the scope of the privilege was governed by its underlying purpose

of recognizing the obligation of citizens to communicate their knowledge of the

commission of crimes to law enforcement, and preserving their anonymity

encourages them to perform that obligation. See United States v. Tenorio-Angel,

756 F.2d 1505, 1510 (11th Cir. 1985). We concluded that the privilege was still

applicable where the confidential informant told the defendant his name. Id. We

further noted that the “Roviaro Court did not intend for the existence of the




                                          3
              Case: 16-10875     Date Filed: 07/11/2017    Page: 4 of 8


government’s privilege to depend upon the fortuity of whether or not the

confidential informant introduced himself or herself to the defendant.” Id.

      The district court did not abuse its discretion by declining to require the

government produce the confidential informant. Johnson failed to demonstrate that

the confidential informant’s testimony would significantly aid in establishing an

asserted defense. Johnson’s assertions that the initial search may have been

insufficient and the confidential informant may have produced the cocaine are

speculative, and speculation is insufficient to compel disclosure. Gutierrez, 931
F.2d at 1491. Lastly, the brief visibility of the informant in a produced video did

not waive the government’s privilege.

                                          II.

      We review for reasonableness the sentence imposed by the district court

upon the revocation of supervised release. United States v. Vandergrift, 754 F.3d
1303, 1307 (11th Cir. 2014). When reviewing reasonableness, we apply a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41

(2007).

      The guideline range for a sentence imposed after a violation of supervised

release is based on the grade of the violation, the defendant’s criminal history at

the time of his original sentencing, and the class of his original offense. U.S.S.G.

§ 7B1.4(a). Violation of a federal, state, or local offense punishable by a term of


                                          4
              Case: 16-10875     Date Filed: 07/11/2017   Page: 5 of 8


imprisonment exceeding one year that is a controlled substance offense constitutes

a grade A violation. Id. § 7B1.1(a)(1). A felony for which the authorized term of

imprisonment is life is a class A felony. 18 U.S.C. § 3559(a)(1). A felony for

which the authorized term of imprisonment is 25 years or more is a class B felony.

Id. § 3559(a)(2). A grade A violation of supervised release imposed pursuant to a

class A felony with a criminal history category of VI results in a guideline range of

51 to 63 months’ imprisonment. U.S.S.G. § 7B1.4(a). A grade A violation of

supervised release imposed pursuant to a class B felony with a criminal history

category of VI results in a guideline range of 33 to 41 months’ imprisonment. Id.

      The Fair Sentencing Act of 2010 raised the amount of cocaine base required

to qualify for a maximum sentence of life imprisonment from 50 grams to 280

grams. See Fair Sentencing Act of 2010, PL 111-220, August 3, 2010. Prior to the

Fair Sentencing Act, possession with intent to distribute 50 grams of cocaine base

was punishable by a term of imprisonment not less than 10 years and not more than

life. 21 U.S.C. § 841(b)(1)(A)(iii) (1997). After the passage of the Fair

Sentencing Act, possession with intent to distribute 280 grams or more of cocaine

base is punishable by a term of imprisonment not less than 10 years and not more

than life. 21 U.S.C. § 841(b)(1)(A)(iii). Possession with intent to distribute 28

grams or more of cocaine base is punishable by a term of imprisonment not less

than 5 years and no more than 40 years. 21 U.S.C. § 841(b)(1)(B)(iii).


                                          5
              Case: 16-10875     Date Filed: 07/11/2017    Page: 6 of 8


      Post-supervised release revocation penalties relate back to the original

offense. See Johnson v. United States, 529 U.S. 694, 701 (2000). We have

concluded that the Fair Sentencing Act does not apply to defendants who had been

sentenced prior to the enactment of the Act. United States v. Berry, 701 F.3d 374,

377 (11th Cir. 2012).

      Pursuant to § 3583(e), upon finding that the defendant violated a condition

of supervised release, a district court may revoke the term of supervised release

and impose a term of imprisonment after considering the specific factors set forth

in 18 U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(3). A district court “must adequately

explain the chosen sentence to allow for meaningful appellate review and to

promote the perception of fair sentencing.” Gall, 552 U.S. at 597. A lengthy

explanation is not necessarily required when a judge simply applies the Guidelines.

Rita v. United States, 551 U.S. 338, 356 (2007). The district court does not need to

explicitly mention that it considered § 3553(a) factors, as long as the record shows

that it did consider the factors. See United States v. Dorman, 488 F.3d 936, 944

(11th Cir. 2007). Thus, so long as the district court “listen[s] to the evidence and

arguments and [is] aware of the various factors [a] defendant put forward for a

lesser sentence,” it does not commit procedural error by failing to give a detailed

explanation of the sentence. United States v. Irey, 612 F.3d 1160, 1194-95 (11th

Cir. 2010) (en banc).


                                          6
              Case: 16-10875      Date Filed: 07/11/2017   Page: 7 of 8


      The party who challenges the sentence bears the burden to show that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A court can abuse its

discretion when it: (1) fails to consider relevant factors that were due significant

weight; (2) gives an improper or irrelevant factor significant weight; or

(3) commits a clear error of judgment by balancing the proper factors

unreasonably. Irey, 612 F.3d at 1189. Absent clear error, we will not reweigh the

§ 3553(a) factors. United States v. Langston, 590 F.3d 1226, 1237 (11th Cir.

2009).

      Here, the district court committed no procedural error and properly

calculated Johnson’s guideline range. Penalties for supervised-release revocation

relate back to the original offense, and the Fair Sentencing Act does not apply

retroactively. Additionally, Johnson’s sentence was not substantively

unreasonable. Johnson was originally convicted for possessing cocaine base with

intent to distribute, and his revocation stemmed from again distributing controlled

substances. Johnson’s arguments are aimed at having us reweigh the § 3553(a)

factors, which is something we will not do absent clear error. Langston, 590 F.3d

at 1237.


                                           7
               Case: 16-10875   Date Filed: 07/11/2017   Page: 8 of 8


      Upon review of the entire record on appeal, and after consideration of the

parties’ briefs, we affirm.

      AFFIRMED.




                                         8